Title: From George Washington to Alexander Gillon, 17 June 1782
From: Washington, George
To: Gillon, Alexander


                  
                     sir
                     Head Quarters 17th June
                     1782
                  
                  I have received by the post your two favors of the 4th March
                     & 6th of June.
                  I feel myself much obliged to you for the Care &
                     Attention you have paid to the two Boxes sent on Board your Ship at
                     Amsterdam—they contain a Press for Copying Letters, & were ordered on
                     Board by Messrs De Neufville & Sons, & designed as a present
                     from them to me.
                  If you will be pleased to deliver the Boxes to the Order of the
                     Sectry at War—who will take charge of their forwardg to me, it will add to the
                     Obligation I am already under to your Care. With much Regard I am sir Your most
                     &ca
                  
                     G.W.
                     
                  
               